PER CURIAM.
The appellant challenges the summary denial of his rule 3.850 motion. Because the appellant timely filed a motion to dismiss pursuant to the mailbox rule before the trial court ruled on the appellant’s rule 3.850 motion, we reverse and remand with directions to grant the appellant’s motion for voluntary dismissal without prejudice to file a new postconviction motion within 30 days of the date of its order. See Hansen v. State, 816 So.2d 808 (Fla. 1st DCA 2002).
REVERSED AND REMANDED.
VAN NORTWICK, HAWKES, and THOMAS, JJ., concur.